       Case 4:20-cr-06002-SAB         ECF No. 12   filed 12/20/19   PageID.25 Page 1 of 2




 1                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                        Dec 20, 2019
                                                                            SEAN F. MCAVOY, CLERK
                           UNITED STATES DISTRICT COURT
 4
                        EASTERN DISTRICT OF WASHINGTON
 5
 6
     UNITED STATES OF AMERICA,                         No. 4:19-MJ-07168-MKD-1
 7
 8                       Plaintiff,                    ORDER FOLLOWING
                                                       INITIAL APPEARANCE
 9                       v.
10
     JOSE MARIA LOPEZ ORDUNO,
11
12                       Defendant.
13
           At Defendant’s December 20, 2019, initial appearance based on a Criminal
14
     Complaint, Defendant appeared, in custody, with Assistant Federal Defender
15
     Benjamin Hernandez and assisted by federally certified Spanish interpreter Cristina
16
     Perez-Lopez. Assistant U.S. Attorney Stephanie Van Marter represented the
17
     United States. The proceedings were held by real-time video connection, with
18
     Judge Rodgers in Spokane, Washington and the parties in Yakima, Washington.
19
     Defendant consented to holding the proceedings by video.
20
           Defendant was advised of, and acknowledged, his rights.
21
           Preliminary and detention hearings are set for December 27, 2019 at
22
     10:00 a.m. in Yakima, Washington before Judge Dimke. IT IS ORDERED
23
     pending the hearing, Defendant shall be detained in the custody of the United
24
     States Marshal and produced for the hearing or until further order of the court.
25
           The U.S. Probation Office personnel shall prepare a Pretrial Services Report
26
     prior to the detention hearing and shall notify defense counsel prior to interviewing
27
     Defendant.
28



     ORDER - 1
       Case 4:20-cr-06002-SAB   ECF No. 12   filed 12/20/19   PageID.26 Page 2 of 2




 1        A status hearing is set for January 16, 2020, at 1:30 p.m., in Richland,
 2   Washington before Judge Dimke.
 3        IT IS SO ORDERED.
 4        DATED December 20, 2019.
 5
 6                              _____________________________________
                                          JOHN T. RODGERS
 7                               UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
